Title: From George Washington to John Hancock, 28 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 28th Feby 1777.

No military Operation of any consequence has occurred since I had the honor of writing to you last, except, that on Sunday, I recd information that the Enemy were advancing in a manner, and in numbers so much greater than usual, that it look’d like a prelude to an Attack upon our posts, which were immediately put in the best preparation to receive them. It turned out to be only a stronger foraging party than usual, they were however opposed in so spirited a manner by our advanced parties, that they were checked, and retired in the Afternoon, towards Amboy, from whence they came. Their loss, in the Course of the day, from the best accounts I can get, amounts to about one hundred in killed, wounded, prisoners and deserters. Some people who were near the scene of Action, and who have picked up accounts from those who have since been in Amboy, are sanguine enough to suppose that they lost five hundred altogether, but of this I have no conception. Our loss was only two killed and ten wounded.
I was in hopes, that by the time the Militia who are now in Service would be discharged, that we should have a considerable Number of the new Levies in the Feild, but tho’ I have Reports from all quarters of the great Success of recruiting, I cannot get a Man of them into Service. Genl Johnsons Militia all go the 5th of March, many are gone already, and Genl Lincolns on the 15th. These two Bodies form so considerable a part of our force, that unless they are replaced, I shall be left in a manner destitute, for I have no great hopes of seeing an equal Number of Continental Troops by that time.
I have wrote to pennsylvania to endeavour to get a Reinforcement

of Militia from thence, and I am told the Militia from the Counties of Baltimore, Hartford and Cæcil in Maryland are on their March, but as I have it not from any Authority, I know not when to expect them or in what Numbers. They are about passing a Militia Law in this State, which may perhaps have some effect, but at present they are under no Regulation at all.
I have in my late letters, recommended several things to your Consideration, particularly that of a promotion of General Officers, the very well being of the new Army depends upon its being done speedily. Not only this, but we are now suffering for want of Brigadiers. Genl Schuyler has wrote most pressingly for the Assistance of General Officers, and I have none to send him, without injuring the Service in this Quarter.
The hospital plan too requires an Answer, as nothing can be done in the Nomination of the proper Officers till I know your determination. There are several other Matters of Consequence before you, to which I am waiting your Answers, before I can proceed upon the respective points to which they refer.
Inclosed you have a Letter from the Widow of a brave Officer who was killed at princetown. If any provision is made, I do not recollect what it is. If there is any please to inform me. If there is not I can venture to recommend her as a proper Object, to make some Reparation for her great Loss. I have the honor to be with great Respect Sir Yr most obt Servt

Go: Washington


P.S. Mine of the 20th mentioned that Lord Peircy had arrived with the troops from Rhode Island, but I find he remains there. By some Gentn just arrived from Boston, Doctr Franklin’s arrival in France is mentioned with certainty—A Ship come to Salem brings the intelligence, the Captain of which says the Doctr had got in Five days before his departure—Also that Capn Weeks made two prizes in his passage & they were condemned & Sold at Burdeaux.

